Citation Nr: 0634446	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-09 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to service connection for a skin disability 
(other than tinea pedis) to include chloracne as due to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  He had service in Vietnam from January 9, 1968 to 
January 8, 1969.  Service records show that the veteran was 
awarded a Combat Infantryman's Badge.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to service connection for a stomach 
disorder, chloracne as due to herbicide exposure, fungus of 
the feet, hypertension, and post traumatic stress disorder 
(PTSD).  The veteran presented testimony at a Board hearing 
before the undersigned Veterans Law Judge in July 2003.  A 
transcript of the hearing is associated with the veteran's 
claims folder. In February 2004, this matter was remanded to 
the RO for additional development.  

In an April 2002 rating decision, service connection was 
granted for tinea pedis and a 10 percent rating was assigned 
from August 30, 1999.  In an October 2005 rating decision, 
service connection was granted for PTSD and a 70 percent 
rating was assigned from August 30, 1999.  An April 2006 
rating decision granted service connection for hypertension 
and a 10 percent rating was assigned from August 30, 1999.  
These issues are no longer before the Board for appellate 
review since this is a complete grant of the benefits sought 
on appeal.   

In an October 2006 informal hearing presentation, the 
veteran's representative raised the issue of entitlement to 
an increased rating for tinea pedis.  Moreover, in a letter 
received at the Board in September  2006, the veteran appears 
to request a status report on an appeal he reportedly filed 
in November 2005 regarding a claim of entitlement to a total 
rating based on individual unemployability.  The claims file 
does not appear to include any documentation of any appeal on 
that issue.  These matters are hereby referred to the RO for 
clarification and any necessary action.      

The issue of entitlement to service connection for a stomach 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents. 

2.  There is no competent evidence that the veteran currently 
has a skin disability or disease, to include chloracne, for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.

3.  Service connection has been established for tinea pedis 
of the feet and there is no competent evidence of a current 
diagnosis of a skin disability other than the fungal 
infection of the feet.  


CONCLUSION OF LAW

A skin disability (other than tinea pedis) to include 
chloracne was not incurred in or aggravated by active duty, 
nor may a skin disability to include chloracne be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the veteran in November 2001 and April 
2004.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence that pertains to the 
claim to the RO.  The content of the letters complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in November 2001 and April 2004.  After the VCAA notice was 
provided, the veteran had a substantial amount of time to 
respond to the notices and submit additional evidence in 
support of his claims.  The Board points out that the veteran 
has not alleged any prejudice.  The Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities.  However, as 
discussed below, the preponderance of the evidence is against 
the veteran's claim of service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

The Board finds that the duty to assist has been met with 
regard to the skin disability issue.  All available service 
medical records were obtained.  Private treatment records 
from Dr. K.M. dated from 1982 to 1999 were obtained.  VA 
treatment records from the VA medical facility in Alexandria, 
Louisiana, dated from January 2000 to May 2004 were obtained.  
The veteran was afforded VA dermatology examinations in March 
2002 , April 2004, and January 2005 in order to determine the 
nature and etiology of the claimed skin disorder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

Although 38 U.S.C.A. § 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected, it does considerably lighten the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in or aggravated by combat service.  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (1999).  

Presumptive service connection on the basis of herbicide 
exposure is provided for specified diseases manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a).  Inasmuch as the veteran served in the Republic of 
Vietnam during the aforementioned time period, it is presumed 
that he was exposed to Agent Orange during his active 
military service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service records show that the veteran served in Vietnam from 
January 1968 to January 1969 during the applicable time 
period as set forth in 38 U.S.C.A. § 1116, and is therefore 
presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f).  Significantly, however, the veteran 
does not have one of the enumerated disabilities listed under 
38 C.F.R. § 3.309(e).  There is no competent evidence that 
the veteran currently has chloracne.  There is no competent 
evidence of a diagnosis of chloracne within one year from the 
last date of exposure to herbicide agent which would be 
January 8, 1969, the last date the veteran served in Vietnam.  
Chloracne was not diagnosed upon VA examinations in 2004 or 
2005.  A February 2004 VA examination report indicates that 
examination revealed no acne or chloracne.  A May 2005 VA 
examination report indicates that there was no evidence of 
chloracne, porphyria cutanea tarda, or lipomas.  

In that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The competent evidence of record does not support the 
veteran's claim for service connection for a skin disability 
(other than tinea pedis) on a direct basis.  Service medical 
records are silent with regard to a skin disability other 
than tinea pedis.  A March 1970 discharge examination report 
indicates that the skin was normal.  

There is no competent evidence that the veteran has a skin 
disability other than the fungal disease of both feet.  The 
evidence of record shows that the fungal disease of the feet 
has been diagnosed as tinea pedis and tinea corporis upon VA 
examination in April 2004, probable keratoderma of the feet 
upon VA examination in February 2004, bilateral tinea pedis 
keratoderma of the feet upon VA examination in January 2005.  
The Board notes that service connection for tinea pedis was 
granted in April 2002 and a 10 percent rating has been 
assigned from August 30, 1999.  

At the hearing before the Board in July 2003, the veteran 
stated that when he returned from Vietnam, he had white spots 
all over his body, especially in the summer time.  He 
contends that the spots still come back.  Although the 
veteran is competent to report his symptoms, as a lay person 
without medical training, the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Accordingly, his lay statements cannot constitute 
competent evidence and lack probative value.  The Board notes 
that the veteran reported the medical history of the white 
spots to the examiner who conducted the January 2005 VA 
examination.  The January 2005 VA examination report 
indicates that the veteran reported that he had white spots 
on the upper part of his body while stationed in Vietnam and 
this resolved in three years.  However, as discussed above, a 
skin disorder other than a fungal infection of the feet has 
not been diagnosed and it not sown by the medical evidence of 
record.     

A grant of service connection requires a showing of current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  In this case, there is no medical evidence 
establishing a diagnosis of a skin disability other than a 
fungal infection of the feet.  Since there is no evidence of 
current disability, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim is denied.

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disability 
(other than tinea pedis) to include chloracne as due to 
exposure to herbicides is not warranted.  The appeal is 
denied to this extent. 


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  In view of a recent judicial holing regarding 
when this duty arises, the Board believes that a VA 
examination and opinion as to the claimed stomach disability 
should be conducted. 

Subsequent to the Board's February 2004 remand, the Court 
held that a veteran's testimony as to a continuity of 
symptomatology may trigger VA's obligation to afford the 
veteran an examination to obtain an opinion.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran in the 
present case is a combat veteran, and in view of the 
provisions of 38 U.S.C.A. § 1154(b) and the Duenas holding, 
the Board believes that the veteran's sworn July 2003 
testimony triggers the duty to obtain an examination with 
opinion.  Specifically, the veteran testified he began having 
stomach problems in service.  He stated that he was on a 
search and destroy mission, he ran out of purification 
tablets, and he drank some bad water.  The veteran stated 
that he drank water from a rice paddy and after one or two 
hours, he was sick and he stayed sick for three days with 
chills and fever.  He stated that he has had stomach problems 
since then.  Since there is competent evidence of record of 
several digestive disorders, including gastro esophageal 
reflux disease, a duodenal ulcer, and a hiatal hernia, the 
veteran's testimony as to the inservice incident and his 
testimony to the effect that he has suffered symptoms ever 
since appears to fall within the Duenas holding.  The Board 
finds that a VA examination is necessary.  

The record shows that the veteran receives treatment for his 
stomach disorder at the VA medical facility in Alexandria, 
Louisiana.  The RO should make an attempt to obtain the 
veteran's treatment records showing treatment for a stomach 
disorder dated from January 2005.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all records of 
the veteran's treatment of the stomach 
disorder from the Alexandria, Louisiana, 
VA medical facility dated from January 
2005.   

2.  The veteran should be afforded an 
examination to determine the etiology and 
date of onset of any current stomach 
disorder.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  

The examiner should report all 
gastrointestinal diagnoses and render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
gastrointestinal disorder is related to 
any disease or injury in service, 
including he incident of drinking some 
unpurified water in Vietnam.  The 
examiner should provide a rationale for 
all conclusions.

3.  Then the RO should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


